219 F.2d 439
Harry CARLISLE, Appellant,v.Herman R. LANDON, District Director of Immigration andNaturalization Service, Appellee.
No. 13878.
United States Court of Appeals, Ninth Circuit.
Feb. 8, 1955.As Amended April 15, 1955.

Stanley Fleishman, Esther Shandler, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U.S. Atty., Arlene Martin, Max F. Deutz, Los Angeles, Cal., for appellee.
Before MATHEWS, STEPHENS, and BONE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the petitioner, Harry Carlisle, in habeas corpus, from a judgment of the United States District Court which denied him his liberty pending final determination of proceedings before the immigration authorities to deport him.1  In the course of the hearings referred to, Mr. Justice Douglas of the United States Supreme Court ordered petitioner's release, pending decision of this court upon the appeal, upon his giving a bail bond in the sum of $5,000.  Petitioner-appellant furnished bond and he was released and he has been at large ever since.


2
The deportation proceedings have now been completed and petitioner-appellant has finally been ordered deported.


3
We therefore hold that this appeal is moot.  United States ex rel. Spinella v. Savoretti, 5 Cir., 201 F.2d 364, certiorari denied 345 U.S. 975, 73 S.Ct. 1124, 97 L.Ed. 1390.


4
Appeal dismissed.



1
 For derivative history of the Carlisle case, see: Carlson v. Landon, 9 Cir., 186 F.2d 183; Stevenson, Hyun, and Carlisle v. Landon, 9 Cir., 186 F.2d 190 (191 for Carlisle); Carlson, Stevenson, Hyun and Carlisle v. Landon, 9 Cir., 187 F.2d 991, 1000; Action by the U.S. Supreme Court on 187 F.2d 991, 1000: Bail granted, 341 U.S. 918, 71 S.Ct. 744, 95 L.Ed. 1353; Certiorari granted, 342 U.S. 807, 72 S.Ct. 26, 96 L.Ed. 610; 9th Circuit affirmed, 342 U.S. 524, 72 S.Ct. 525, 96 L.Ed. 547; Rehearing denied, 343 U.S. 988, 72 S.Ct. 1069, 96 L.Ed. 1375